The Michigan Chemical Corporation and Farm Bureau Services, Inc.’s petition for order of superintending control and motion for preliminary implementation order and a response thereto are considered.
The ultimate objective of the petition is stated to be to "afford an opportunity to all PBB litigants to have their cases heard and finally concluded by the arbitration process without the delay and cost attendant upon a formal adjudication process”. In aid of that objective the petition requests this Court to issue orders which would
"Transfer all pending PBB cases (excluding the Tacoma proceedings currently in trial) to a single, specially-designated, judicial officer or court;
"Establish a special arbitration panel composed of a hearing officer and four other members, to be drawn from scientific or specialized fields germane to the issues involved in the PBB cases;
"Establish rules (for schedules, procedures, discovery, evidence and the like) applicable to cases heard by the PBB arbitration panel”.
The petition requests this Court, prior to the issuance of any other orders, specifically before the issuance of any orders to implement the ultimate objective of the petition, to order an initial hearing. It is hereby ordered that such hearing be held at the Supreme Court hearing room on Thursday, December 8, 1977 at 9:30 a.m.
Any person, agency, or organization who can identify an interest in the outcome of PBB-related litigation may request to be heard at the *962initial hearing scheduled for December 8, 1977; the clerk shall allocate the time available among counsel who request oral argument and file a written presentation before November 26, 1977.
Warner, Norcross & Judd for petitioner Michigan (Velsicol) Chemical Corporation. Sinas, Dramis, Brake, Turner, Boughton, McIntyre & Reisig, P. C., for petitioner Farm Bureau Services, Inc. Law, Weathers, Richardson & Dutcher; McCroskey, Libner, Van Leuven, Kortering, Cochrane & Brock, P. C; Eugene Field, P. C; Twohey, Maggini, Muldoon & Mudie; Robb, Dettmer & Phillips, P. G; and Paul L. Greer, P. C, for certain respondents.
The clerk of this Court shall supply a copy of the petition to any attorney who requests it.
The clerk of each circuit court shall post a copy of this order in a place readily accessible to attorneys. He shall also inventory his cases and file with the clerk of this Court a list of pending PBB-related cases, identifying the attorneys of record.
Williams, Ryan, and Blair Moody, Jr. JJ., dissent:
We dissent from the judgment of this Court directing a Supreme Court en banc hearing of the petitioners’ request.
This Court of final review and general superintendence of the judiciary is particularly ill-suited to conduct what is essentially a pretrial hearing and to pass upon the issues we are advised will be raised there.
Instead, we would appoint a single judicial officer to conduct the requested hearing with direction to file a written report of his findings and conclusions with this Court.